61 N.Y.2d 668 (1983)
In the Matter of Save the Pine Bush, Inc., et al., Respondents,
v.
Planning Board of the City of Albany et al., Respondents, and Benacquista, Polsinelli and Serafini Management Corp. et al., Intervenors-Appellants.
Court of Appeals of the State of New York.
Submitted November 14, 1983.
Decided December 20, 1983.
On the court's own motion, appeal taken as of right dismissed, without costs, upon the ground that it does not lie from the unanimous Appellate Division order of affirmance. Motion for leave to appeal denied, with $20 costs and necessary reproduction disbursements.